ON PETITION FOR REHEARING
JOHNSON, Judge.
In denying the petition for rehearing, we wish to point out that the sole purpose of the law creating the Office of Public Defender was to supply effective assistance of counsel “to those who could not afford private counsel.” If the Public Defender is so lacking in experience or ability this should be pointed out to the Governor with suggestion of removal thereof; otherwise the office becomes a farce. The Public Defender’s Office is a State office, as is the Attorney General’s Office. The Petition for Rehearing borders on impertinence, but alleges nothing meriting a rehearing. Petition for Rehearing is denied.
RAWLS, C. J., and HOWELL, CHARLES COOK, Jr., Associate Judge, concur.